EXHIBIT 99.4 EXECUTION COPY CWHEQ, Inc. Depositor WILMINGTON TRUST COMPANY Owner Trustee TRUST AGREEMENT Dated as of August 10, 2007 CWHEQ REVOLVING HOME EQUITY LOAN TRUST, SERIES 2007-G Table of Contents Page ARTICLE 1 DEFINITIONS AND CONSTRUCTION 1 Section 1.01 Definitions. 1 Section 1.02 Rules of Construction. 1 ARTICLE 2 ORGANIZATION 3 Section 2.01 Name. 3 Section 2.02 Office. 3 Section 2.03 Purposes and Powers. 3 Section 2.04 Appointment of Owner Trustee. 3 Section 2.05 Initial Capital Contribution of Assets. 3 Section 2.06 Declaration of Trust. 4 Section 2.07 Liability of a Certificateholder. 4 Section 2.08 Title to Trust Property. 4 Section 2.09 Location of Trust. 4 Section 2.10 Representations and Warranties of Depositor. 4 ARTICLE 3 THE CERTIFICATES 5 Section 3.01 Initial Beneficiary of Trust. 5 Section 3.02 Issuance of the Certificates. 5 Section 3.03 Authentication of Certificates. 6 Section 3.04 Registration of and Transfer and Exchange of Certificates. 6 Section 3.05 Mutilated, Destroyed, Lost, or Stolen Certificate. 7 Section 3.06 Maintenance of Office or Agency. 7 Section 3.07 Persons Considered Certificateholders. 7 Section 3.08 Access to List of Certificateholders’ Names and Addresses. 8 Section 3.09 Appointment of Certificate Paying Agent. 8 Section 3.10 Restrictions on Transfer; Legends. 8 Section 3.11 REMIC Provisions. 11 Section 3.12 Tax Matters. 15 ARTICLE 4 ACTIONS BY OWNER TRUSTEE 17 Section 4.01 Prior Notice to Certificateholders Regarding Certain Matters. 17 Section 4.02 Action by Certificateholders Regarding Certain Matters. 18 Section 4.03 Action by Certificateholders Regarding Bankruptcy. 18 Section 4.04 Restrictions on Certificateholder’s Power. 18 Section 4.05 Majority Interest. 18 ARTICLE 5 APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 19 Section 5.01 Application of Trust Funds. 19 Section 5.02 Method of Payment. 20 ARTICLE 6 AUTHORITY AND DUTIES OF OWNER TRUSTEE 20 Section 6.01 General Authority. 20 Section 6.02 General Duties. 20 Section 6.03 Action on Instruction. 20 Section 6.04 No Duties Except as Specified in the Agreement or in Instructions. 21 Section 6.05 No Action Except Under Specified Documents or Instructions. 22 i Section 6.06 Restrictions. 22 ARTICLE 7 CONCERNING OWNER TRUSTEE 22 Section 7.01 Acceptance of Trusts and Duties. 22 Section 7.02 Furnishing Documents. 23 Section 7.03 Representations and Warranties. 23 Section 7.04 Reliance; Advice of Counsel. 23 Section 7.05 Not Acting in Individual Capacity. 24 Section 7.06 Owner Trustee Not Liable for Certificates or Payment Obligations. 24 Section 7.07 Owner Trustee May Own Notes. 25 ARTICLE 8 COMPENSATION OF OWNER TRUSTEE 25 Section 8.01 Owner Trustee’s Fees. 25 Section 8.02 Reimbursement and Indemnification. 25 Section 8.03 Payments to Owner Trustee. 26 ARTICLE 9 TERMINATION OF AGREEMENT 26 Section 9.01 Termination of Agreement. 26 ARTICLE 10 SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES 27 Section 10.01 Resignation or Removal of Owner Trustee. 27 Section 10.02 Successor Owner Trustee. 27 Section 10.03 Merger or Consolidation of Owner Trustee. 28 Section 10.04 Appointment of Co-Trustee or Separate Trustee. 28 ARTICLE 11 MISCELLANEOUS 29 Section 11.01 Supplements and Amendments. 29 Section 11.02 Limitations on Rights of Others. 30 Section 11.03 Notices. 30 Section 11.04 Severability. 30 Section 11.05 Separate Counterparts. 30 Section 11.06 Successors and Assigns. 30 Section 11.07 Nonpetition Covenant. 30 Section 11.08 No Recourse. 31 Section 11.09 Headings. 31 Section 11.10 Governing Law. 31 Section 11.11 Rule 144A Information. 31 EXHIBITS EXHIBIT A Form of Certificate of Trust of Revolving Home Equity Loan Trust, Series 2007-G A-1 EXHIBIT B-1 Form of Class C Certificates B-1 EXHIBIT B-2 Form of Class E-P Certificates B-2 EXHIBIT B-3 Form of Residual Certificates B-3 EXHIBIT C-1 Form of Representation Letter C-1 EXHIBIT C-2 Form of Transfer Affidavit C-2 ii THIS TRUST AGREEMENT (the “Agreement”) dated as of August 10, 2007, between CWHEQ, INC., a Delaware corporation, as Depositor, and WILMINGTON TRUST COMPANY, a Delaware banking corporation, as Owner Trustee, WITNESSETH: WHEREAS, the parties to this Agreement will create the CWHEQ Revolving Home Equity Loan Trust, Series 2007-G and provide for, among other things, the issuance of the Class C Certificates, the Class E-P Certificates, the Class R-1 Certificates, and the Class R-2 Certificates; NOW, THEREFORE, the parties to this Agreement agree as follows. ARTICLE 1 DEFINITIONS AND CONSTRUCTION Section 1.01Definitions. Unless the context requires a different meaning, capitalized terms are used in this Agreement have the meanings given to them in the Master Glossary of Defined Terms attached as Annex 1 to the Indenture. Section 1.02Rules of Construction. Except as otherwise expressly provided in this Agreement or unless the context clearly requires otherwise: (a)Defined terms include, as appropriate, all genders and the plural as well as the singular. (b)References to designated articles, sections, subsections, exhibits, and other subdivisions of this Agreement, such as “Section 6.12 (a),” refer to the designated article, section, subsection, exhibit, or other subdivision of this Agreement as a whole and to all subdivisions of the designated article, section, subsection, exhibit, or other subdivision. The exhibits and other attachments to this Agreement are a part of this Agreement. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to this Agreement as a whole and not to any particular article, section, exhibit, or other subdivision of this Agreement. (c)The recitals located before Article I are not a part of the agreement of the parties. Whether or not they are correct, the recitals shall not affect the agreement of the parties or the interpretation of this Agreement, and they shall not be interpreted as representations, warranties, covenants, or any other matter of substance. The headings of the various Articles and Sections in this Agreement are for convenience of reference only and shall not define or limit any of the provisions of this Agreement. (d)Any term that relates to a document or a statute, rule, or regulation includes any amendments, modifications, supplements, or any other changes that may have occurred since the document, statute, rule, or regulation came into being, including changes that occur after the date of this Agreement. References to law are not limited to statutes. References to statutes include any rules or regulations promulgated under them by a governmental authority charged with the administration of the statute. Any reference to any person includes references to its successors and assigns. (e)Any party may execute any of the requirements under this Agreement either directly or through others, and the right to cause something to be done rather than doing it directly shall be implicit in every requirement under this Agreement. Unless a provision is restricted as to time or limited as to frequency, all provisions under this Agreement are implicitly available from time to time. (f)The term “including” and all its variations mean “including but not limited to.” Except when used in conjunction with the word “either,” the word “or” is always used inclusively (for example, the phrase “A or B” means “A or B or both,” not “either A or B but not both”). (g)A reference to “a [thing]” or “any [of a thing]” does not imply the existence or occurrence of the thing referred to even though not followed by “if any,” and “any [of a thing]” is any and all of it. A reference to the plural of anything as to which there could be either one or more than one does not imply the existence of more than one (for instance, the phrase “the obligors on a note” means “the obligor or obligors on a note”). “Until [something occurs]” does not imply that it must occur, and will not be modified by the word “unless.” The word “due” and the word “payable” are each used in the sense that the stated time for payment has passed. The word “accrued” is used in its accounting sense, i.e., an amount paid is no longer accrued. In the calculation of amounts of things, differences and sums may generally result in negative numbers, but when the calculation of the excess of one thing over another results in zero or a negative number, the calculation is disregarded and an “excess” does not exist. Portions of things may be expressed as fractions or percentages interchangeably. The word “shall” is used in its imperative sense, as for instance meaning a party agrees to something or something must occur or exist. (h)All accounting terms used in an accounting context and not otherwise defined, and accounting terms partly defined in this Agreement, to the extent not completely defined, shall be construed in accordance with generally accepted accounting principles in the United States. To the extent that the definitions of accounting terms in this Agreement are inconsistent with their meanings under generally accepted accounting principles, the definitions in this Agreement shall control. Capitalized terms used in this Agreement without definition that are defined in the Uniform Commercial Code of the relevant jurisdiction are used in this Agreement as defined in that Uniform Commercial Code. (i)In the computation of a period of time from a specified date to a later specified date or an open ended period, the words “from” and “beginning” mean “from and including,” the word “after” means “from but excluding,” the words “to” and “until” mean “to but excluding,” and the word “through” means “to and including.” Likewise, in setting deadlines or other periods, “by” means “on or before.” The words “preceding,” “following,” and words of similar import, mean immediately preceding or following. References to a month or a year refer to calendar months and calendar years. (j)Any reference to the enforceability of any agreement against a party means that it is enforceable against the party in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, and other similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (k)Generally only the registered holder of a Security is recognized, such as in Section 3.07.
